Order entered September 6, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00617-CR

                        STEVEN EDWARD VILLNAVE, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-22214-U

                                           ORDER
      The Court REINSTATES the appeal.

      On August 28, 2013, we ordered the trial court to make findings regarding why the

   reporter’s record had not been filed. On September 4, 2013, we received the reporter’s

   record. Therefore, in the interest of expediting the appeal, we VACATE the August 28,

   2013 order requiring findings.

      Appellant’s brief is due within thirty days of the date of this order.


                                                      /s/    LANA MYERS
                                                             JUSTICE